Citation Nr: 1041269	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for diverticulitis, and if so, whether service 
connection may be granted.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an increased evaluation for a disability of 
the cervical segment of the spine, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to August 
1992.  This service included three tours of duty in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of February and May 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Since that rating action, the appellant has 
relocated to Savannah, Georgia, and the claim is now serviced by 
the Atlanta RO.  

The issues addressed in the REMAND portion of the decision below 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied entitlement to 
service connection for diverticulitis.  The appellant was 
notified of that decision along with his appellate rights, but he 
did not appeal the determination, and thus the decision became 
final.

2.  The evidence received since the March 1994 RO decision is not 
duplicative or cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the appellant's 
claim involving diverticulitis.  

3.  The appellant was stationed in the Republic of Vietnam for a 
period of 34 months.  He served with an ammunition unit, he 
participated in a number of campaigns and counteroffensives 
against the enemy, and he earned a Vietnam Service Medal, a 
National Defense Service Medal, and a number of Republic of 
Vietnam awards and decorations.  

4.  While performing his duties in Vietnam, he experienced 
repeated stressful situations including having being fired upon 
by the enemy, and being in locations that were subjected to 
repeated enemy fire.

5.  The appellant has been diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision denying entitlement to service 
connection for diverticulitis is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for diverticulitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2010).

3.  Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304 (2010) and 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Diverticulitis

The appellant has come before the Board asking that his claim for 
service connection for diverticulitis be reopened and that a 
decision be issued on the merits of the issue.  Concerning the 
duty to notify the appellant regarding his claim, as the Board is 
reopening the appellant's claim and remanding the issue to the 
RO/AMC for further development, no discussion of VA's duty to 
notify and assist is necessary.  

The record reflects that the agency of original jurisdiction 
(AOJ) (the RO) previously decided that the evidence did not 
support the appellant's claim for entitlement to service 
connection for diverticulitis.  The RO made this determination in 
a rating decision that was issued on March 7, 1994.  In denying 
the appellant's claim, the RO noted that while the appellant had 
received a diagnosis of diverticulitis while on active duty, when 
he was examined by the VA for such a condition, the evidence 
indicated that he was not suffering from such a disability.  The 
RO concluded that the diverticulitis the appellant suffered from 
in service was acute and transitory, and since he was not 
currently suffering from a chronic disability, service connection 
could not be granted.  Following that decision, the appellant was 
notified of that action but he did not appeal said action.  Thus, 
that determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993); now 38 U.S.C.A. § 7105(c) (West 2002), 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In 2005, the appellant submitted a statement to the RO asking 
that his claim for service connection for diverticulitis be 
reopened.  To support his claim he submitted written statements 
concerning his condition.  Despite these submissions, the RO 
concluded that the appellant had not presented new and material 
evidence and thus, denied the appellant's claim.  The RO did this 
through a rating action issued in May 2005.  In denying the 
appellant's claim, the RO noted that the medical evidence 
reviewed did not show that the appellant was currently suffering 
from diverticulitis, and as such, it could not reopen his claim.  
The appellant was notified of this action and he has appealed to 
the Board for review.

In cases such as this one where the claim to reopen is filed on 
or after August 29, 2001, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. 
§ 3.156(a) (2010), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted previously, the record reveals that when the RO 
originally denied the appellant's claim, it based its decision on 
the appellant's claim for benefits, his service treatment 
records, and available post-service medical treatment records.  
The basis for the denial was that the medical records failed to 
show that the appellant was suffering from a chronic disability.  
Since then, the appellant has submitted written statements from 
himself concerning his diverticulitis.  He has also provided a 
2005 medical records that suggests and insinuates that he has 
been treated for diverticulitis.  In other words, he has provided 
medical evidence indicating that the appellant does indeed suffer 
from a recurring disability.  With respect to his statements, in 
his notice of disagreement, the appellant expanded on his 
previous contentions concerning the disorder.  That is, he has 
described what he believes is the history of the disease and 
noted that he had recently treated for the condition.  

This evidence is new.  It was not of record prior to March 1994.  
This evidence is material because it does possibly substantiate 
previously unestablished fact.  The evidence does suggest that 
the appellant may now have a disability that may be related to a 
condition he suffered from while he was on active duty.  This 
evidence is not cumulative and has not been previously seen and 
reviewed by the VA.  Hence, it is the conclusion of the Board 
that this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009) and Rodgers v. Shinseki, 2009 WL 3236281 
(Vet. App.), the Board concludes that the appellant has submitted 
evidence that is new and material, and the issue involving 
service connection for diverticulitis is reopened.

Since the claim is reopened, the Board must address the merits of 
the appellant's claim. Before proceeding to a decision on the 
merits, it is the Board's opinion that further development is 
necessary.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c) (2010).  Accordingly, the Board will remand the 
claim for the purpose of obtaining additional information on this 
issue.  After that information has been obtained and the claim 
returned to the Board, the Board will, if necessary, prepare a 
decision addressing the merits of the appellant's claim.

II.  Service Connection - PTSD

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The Board finds that the agency of jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with appellate review of the issue, given 
the favorable nature of the Board's decision with regard to this 
issue.  

The appellant claims that service connection should be granted 
for posttraumatic stress disorder (PTSD).  He claims that during 
his two tours of duty in the Republic of Vietnam, he not only 
witnessed the death of others, but he was also fired upon by the 
enemy.  From this experience, he contends, he suffers from 
flashbacks and nightmares and experiences depression, fits of 
anger, and anxiety.  As such, he asks that VA compensation 
benefits be assigned for PTSD.

The record reflects that the appellant was stationed in Vietnam 
from June 1968 to February 1970, and from June 1971 to August 
1972.  He served in the theatre-of-operations for a total of 
thirty-four (34) months.  During his tours in-country, he 
participated in the Vietnam Counteroffensive Phase IV, V, VI, the 
TET 69 Counteroffensive, the Summer Fall 1969 Campaign, the 
Winter Spring 1970 Campaign, Counteroffensive Phase VII, 
Consolidation I and II Campaigns, and the Vietnam Ceasefire of 
1972.  For his service in Vietnam, he received the Republic of 
Vietnam Commendation Medal, the Vietnam Service Medal, the 
Republic of Vietnam Commendation Medal with Palm device, the 
Republic of Vietnam Commendation Medical with 60 device, and the 
National Defense Service Medal.  
Notably, the official records do not show that the appellant was 
awarded a personal or unit valor award, such as a Bronze Star 
Medal for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the appellant fired 
his personal weapon at the enemy such that he was awarded a 
Combat Infantryman Badge or a similar award from the Army.

The service records further show that while the appellant was 
honorably serving in Vietnam, he performed the following duties:  
ammunition storage specialist, forklift operator, packing and 
crating specialist, senior ammunition storage specialist, and 
ammunition field supervisor specialist.  During this time, the 
appellant was assigned to the 188th Ordnance Company and the 
661st Ordnance Company.  The 188th Ordnance Company was stationed 
outside of Pleiku City, in the Central Highlands area, and the 
661st Ordnance Company located near Qui Nhon on the central 
coastline of South Vietnam.  

The appellant has stated that he experienced a number of life-
threatening experiences during his 34 months in Vietnam.  He 
wrote that he was fired upon by the enemy when he was making 
ammunition deliveries.  He indicated that he buried Vietcong 
guerillas and North Vietnamese regulars after the Tet 
counteroffensive of 1969.  He also stated that his unit often 
came under enemy fire and that he feared for his life everyday he 
was in country.  

To grant service connection, it is required that the evidence 
show the existence of a disability, an in-service disease or 
injury, and a link or nexus between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a disability and a determination of a 
relationship between that disability and an injury or disease in 
service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present, according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2)  credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms and 
the claimed in-service stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997). See also 38 U.S.C.A. § 1154(b) (West 2002).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court 
took judicial notice of the mental health profession's adoption 
of the DSM-IV in May 1994 (first printing) and its liberalizing 
standards to establish a diagnosis of PTSD, specifically, a 
change from an objective "would evoke. . . in almost anyone" 
standard in assessing whether a stressor is to trigger PTSD, to a 
subjective 
standard - would a person's exposure to a traumatic event and 
response involve intense fear, helplessness, or horror.  Hence, 
the Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same effect 
on "almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

For the purposes of establishing service connection, a stressor 
is an event experienced during active service that is outside the 
range of normal human experience and that would be markedly 
disturbing to almost anyone.  Examples of such events are 
experiencing an immediate threat to one's life, or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, rather than the mere presence in a "combat 
zone" that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran must have participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality."  The determination 
whether evidence establishes that a service member engaged in 
combat with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
service member's claimed in-service stressor is related to "fear 
of hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the service member had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The appellant in this case 
receives consideration under the amended version of 38 C.F.R. § 
3.304(f) because his claim was appealed to the Board prior to 
July 13, 2010, but not decided by the Board as of July 13, 2010.

The appellant's principal claimed stressor has nothing to do with 
combat per se but deal with his being personally fired upon by 
the enemy.  The stressor is related to repeated events that could 
be considered horrific and unforgettable.  Nevertheless, the 
appellant may be deemed to have served in a war area if it is 
shown that the appellant was stationed in a location that 
subjected him to combat-type situations.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2004), and 38 C.F.R. § 3.304(f) 
(codified in 75 Fed. Reg. 39,843-39,852).  

The appellant and his representative have proffered numerous 
statements that discuss the appellant's duties and observations 
while the appellant was stationed in Vietnam.  A review of the 
appellant's service records corroborate the appellant's 
assertions that he repeatedly participated in numerous 
counteroffensive operations (even though it is unclear what 
actually duties the appellant performed during these operations 
and campaigns).  Given the time period during which he was 
assigned to South Vietnam and the type of incidents he reported 
that were stressful, the Board finds this information is 
sufficient to corroborate that the appellant was exposed to 
significant, life-affecting stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and 38 C.F.R. § 3.304(f)(3) 
(codified in 75 Fed. Reg. 39,843-39,852).  After review of the 
evidence, the Board finds that service personnel records and the 
historical information concerning the appellant's unit, proffered 
by the appellant, establish that the appellant served in a 
hostile area.  As his stressors are consistent with service and 
an individual stationed in a hostile territory, the Board finds 
no further verification of the appellant's stressors are 
necessary.

During the course of this appeal, the appellant has been treated 
by VA and Vet Center medical providers.  Those treatment 
providers stated that he suffered from PTSD, including from the 
event accepted as stressful as per relevant guidelines 
hereinabove.  The records show that the appellant received 
treatment for PTSD symptoms and manifestations for a number of 
years at his local VA Medical Center and through his local 
veteran's outreach program.  Moreover, he has participated in a 
nine-week program offered at the VA Medical Center in Hampton, 
Virginia.  

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The record presents a valid clinical diagnosis of PTSD related to 
the corroborated stressful event.  Accordingly, after careful 
review of all the evidence of record, the Board finds that the 
appellant manifests PTSD that is the result of stressors he 
experienced while in Vietnam.  The Board therefore concludes that 
service connection for PTSD is appropriate.


ORDER

New and material evidence has been received to reopen the claim 
for entitlement to service connection for diverticulitis; to this 
extent, the appeal is granted.

Entitlement to service connection for PTSD is granted.  


REMAND

As a result of the Board's above action, that of reopening the 
appellant's claim for entitlement to service connection for 
diverticulitis, VA has a duty to develop the appellant's claims 
prior to the issuance of a decision on the merits of the claim.  
A review of the claims folder indicates that the RO has not 
obtained a definitive diagnosis as to whether the claimed and 
purported disorder exists and whether it is related to the 
condition he suffered therefrom while he was on active duty.  
Hence, the claim is remanded so that a medical examination may be 
performed.  

Additionally, with respect to the third issue that is on appeal - 
that involving a claim for an increased evaluation for a 
disability of the cervical segment of the spine - the record 
indicates that the appellant has not undergone a VA examination 
of the neck while this claim has been in appellate status.  
Moreover, since the appellant first began this claim, he has 
averred that his neck disability has become more disabling since 
last being examined.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2010).  VA's General Counsel has 
further indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  In this instance and upon 
first blush, it appears to the Board that the medical evidence is 
stale and does not provide an accurate, and current, assessment 
of appellant's neck disability.  Hence, the Board finds that a 
thorough and contemporaneous medical examination that takes into 
account the records of prior medical treatment (the complete 
claims folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  It is the Board's opinion that such an examination 
should be afforded the appellant before an appellate decision on 
the merits of his claim.

Hence, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with due 
process requirements, this case must be REMANDED to the RO/AMC 
for the further development of evidence.

1.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive authority.  
Copies of any correspondence forwarded to 
the appellant should be included in the 
claims folder for review.

2.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2006 for the disabilities that are 
currently on appeal (diverticulitis and a 
disability of the cervical segment of the 
spine), and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified (if any).  
Copies of the medical records from all 
sources, including VA records, (not already 
in the claims folder) should then be 
requested.  The RO/AMC is hereby put on 
notice that the appellant may be 
receiving care via TRICARE, and that he 
also may receiving medical treatment 
through a military medical facility 
(such as the Charleston AFB medical 
center).  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010).

3.  The appellant should be afforded an 
appropriate VA examinations to determine 
the nature, extent, onset and etiology of 
gastrointestinal (diverticulitis), as well 
as the current level of severity for the 
service-connected neck disability.  The 
claims folder should be made available to 
and reviewed by the examiners.  All 
indicated studies should be performed and 
all findings should be reported in detail.

The examiner(s) should opine as to whether 
the appellant now suffers from 
diverticulitis, and if so, whether it is at 
least as likely as not that the current 
condition is related to or the result of 
the disability he suffered from while on 
active duty.  In accomplishing this 
tasking, the appropriate examiner must 
discuss the appellant's report of 
continuity of symptoms since service.  

With respect to the disability of the 
cervical segment of the spine, the examiner 
should comment on the severity of the 
condition.  A comprehensive clinical 
history should be obtained.  The 
examination report should include 
discussions of the appellant's documented 
medical history and assertions.  It is 
requested that the examiner identify what 
symptoms, if any, the appellant currently 
manifests, or has manifested in the recent 
past, that are attributable to his service-
connected neck disability.

The examiner should specifically comment on 
the manifestations and symptoms produced by 
the condition.  Readings should be obtained 
concerning the appellant's range of motion, 
and any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of affected body parts.  
Additionally, the examiner should be 
requested to determine whether the affected 
body parts exhibit weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.  [DeLuca v. Brown, 8 
Vet. App. 202 (1995).]  The examiner should 
also be asked to express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or on use.  Finally, the 
examiner should further provide comment on 
whether there is any nerve involvement and 
if so, which nerves have been affected by 
the service-connected neck disability and 
the symptoms/manifestations produced by any 
found nerve impingement.  

The results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  If 
any matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the report.  Finally, it is requested that 
the results of both examinations be typed 
and included in the claims folder for 
review.

4.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention is 
directed to the reports of examination.  If 
the requested reports do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


